Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2017/119490 (international filing date: 12/28/2017)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 line 4-5, the phrase "each of multiple basic information transmission units" has no antecedent basis.  Similar problem appears in claim 20.
Claim 3 line 3, the phrase “each of multiple basic information transmission units" is unclear and ambiguous as to whether it is referred to the “first basic information transmission unit” and “second basic information transmission unit” as in claim 1 lines 10-12.  If indeed so, it is suggested that --- each of multiple basic information claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over JI et al. (US 20120320806 A1, hereinafter JI), in view of Chatterjee et al. (US 20130272170 A1, hereinafter Chatterjee).

Regarding claim 1, JI teaches a method for determining transmission direction information that is applied to a user equipment, the method comprising (in general, see figures 2, 5, 6, along with figure 4 and their corresponding paragraphs, in particular, see 
acquiring direction configuration information dynamically sent by a base station, the direction configuration information being indicative of transmission direction information of information transmission resource (see at least para. 54 and fig. 2 along with para. 64, e.g. uplink-downlink configurations of radio frames); 
determining, according to the direction configuration information, a target information transmission unit indicated with undetermined transmission direction (see at least para, 54 and fig. 2, e.g. dynamic (F) subframes that may dynamically change in downlink/uplink assignment); and 
determining transmission direction information for the target information transmission unit (see at least para, 54 and fig. 2, e.g. change dynamic (F) subframes to downlink or uplink assignments),
wherein the target information transmission unit comprises 
a first basic information transmission unit having no corresponding direction indication information (see at least fig. 2 along with Table 4 and para. 64, e.g. this is in view of a single subframe, for example, any one of the subframes 3, 4, 8, or 9 that is a dynamic (F) subframes)
and 
a second basic information transmission unit indicated with at least two pieces of direction indication information that are not consistent with each other (see at least fig. 2 along with Table 7 and para. 67-68, e.g. this is in view of a radio frame, for example, 
in response to that the target information transmission unit is the first basic information transmission unit, the determining transmission direction information for the target information transmission unit comprises any one of following manners:
[a] determining, according to direction indication information of an indicated transmission unit, the transmission direction information for the target information transmission unit, wherein the indicated transmission unit is a basic information transmission unit within a same detection time range as the target information transmission unit;
[b] determining the transmission direction information of the target information transmission unit as unknown configuration; or
[c] determining the transmission direction information of the target information transmission unit according to first preset direction configuration information (see at least para. 61, 64, and Table 4, e.g. the TDD configuration field 403 within the control channel information to indicate directions of the dynamic (F) subframes using bits according to Table 4, NOTE: this is for rejecting at least point [c] (note that examiner has added notations [a, b, c] for clarity purposes only),
in response to that the target information transmission unit is the second basic information transmission unit, the determining transmission direction information for the target information transmission unit comprise any one of following manners:
[a]  determining, according to latest direction indication information as obtained, the transmission direction information for the target information transmission unit;
[b] determining the transmission direction information of the target information transmission unit as unknown configuration; or
[c] determining the transmission direction information of the target information transmission unit according to the first preset direction configuration information (see at least para. 61, 67, and Table 7, e.g. the TDD configuration field 403 within the control channel information to indicate directions of the dynamic (F) subframes using bits according to Table 7, NOTE: this is for rejecting at least point [c]).
JI differs from the claim, in that, it does not specifically disclose according to a preset rule; which is well known in the art and commonly used for effectively avoiding interferences.
Chatterjee, for example, from the similar field of endeavor, teaches similar or known mechanism of according to a preset rule (in general, see fig. 2 and its para. 37-40, in particular, see at least para. 39, e.g. FlexSFs can be used to adapt UL-DL subframe configuration according to traffic/loading condition as well as for interference management purposes); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Chatterjee into the method of JI for effectively avoiding interferences.

Regarding claim 2, JI in view of Chatterjee teaches the direction configuration information further comprises at least direction indication information of a basic information transmission unit.  (JI, see at least para. 53 and fig. 2, e.g. any one of the DL, SP, UL, or F subframes)

Regarding claim 3, JI in view of Chatterjee teaches the determining, according to the direction configuration information, the target information transmission unit indicated with undetermined transmission direction further comprises: 
determining, according to the direction configuration information, whether each of multiple basic information transmission units in a preset detection time range has corresponding direction indication information; and determining the first basic information transmission unit as the target information transmission unit when the first basic information transmission unit within the preset detection time range has no corresponding direction indication information.  (JI, see at least fig. 2 along with Table 4 and para. 64, e.g. this is in view of a single subframe, for example, any one of the subframes 3, 4, 8, or 9 that is a dynamic (F) subframes)

Regarding claim 4, JI in view of Chatterjee teaches the determining, according to the direction configuration information, the target information transmission unit indicated with undetermined transmission direction further comprises: 
determining, according to the direction configuration information, the at least two pieces of direction indication information for the second basic information transmission unit ; determining whether the at least two pieces of direction indication information are consistent with each other; and determining the second basic information transmission unit as the target information transmission unit when the at least two pieces of direction indication information are not consistent with each other.  (JI, see at least fig. 2 along with para. 67 of Table 7 as well as UL-DL configurations of Table 1, e.g. this is in view 

Regarding claim 17, this claim is rejected for the same reasoning as claim 1 except this claim is in computer-readable medium claim format.
To be more specific, JI in view of Chatterjee also teaches a same or similar apparatus with computer-readable medium (JI, see at least fig. 11 and/or fig. 12), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 18, 19, 20, and 21, these claims are rejected for the same reasoning as claims 1, 2, 3, and 4, respectively, except each of these claims is in apparatus claim format.
To be more specific, JI in view of Chatterjee also teaches a same or similar apparatus with processor and memory (JI, see at least fig. 11 and/or fig. 12), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered.  Regarding independent claims 1, 17, and 18, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 22 would be allowable for the same reasoning as claim 5.
Claim 25 would be allowable for the same reasoning as claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465